DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN201710972577.2 on 18 October 2017.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 03 January 2020 and 24 March 2020 have been considered by the examiner.


Drawings
The drawings are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.


Claim Objections
Claim 1 is objected to because of the following informalities: Appropriate corrections are required.
In line 4: “defrosting every time” should read “defrosting”
In line 7: “the current defrosting process” should read “the current defrosting”
In line 14: “the defrosting time of the air conditioning” should read “the defrosting exit time of the air conditioning”

Claim 2 is objected to because of the following informalities: Appropriate corrections are required.
In line 1: “an air conditioning system” should read “the air conditioning system”
In line 2: “the current defrosting process” should read “the current defrosting”
In lines 6-7: “a defrosting exit time for the air conditioning system to perform next defrosting” should read “the defrosting exit time for the air conditioning system to perform the next defrosting”

Claim 3 is objected to because of the following informalities: Appropriate corrections are required.
In line 1: “an air conditioning system” should read “the air conditioning system”
In lines 2-3: “the first time” should read “a first time”

Claim 4 is objected to because of the following informalities: Appropriate corrections are required.
In line 1: “an air conditioning system” should read “the air conditioning system”
In line 2: “the first-time” should read “the first time”
In lines 5-6: “taking and storing the initial defrosting exit time is taken and stored as” should read “taking and storing the initial defrosting exit time as”

Claim 5 is objected to because of the following informalities: in line 3, “a defrosting control method for an air conditioning system” should read “the defrosting control method for the air conditioning system” Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Appropriate corrections are required.
In line 3: “defrosting every time” should read “defrosting”
In line 7: “the current defrosting process” should read “the current defrosting”
In line 15-16: “the defrosting time of the air conditioning” should read “the defrosting exit time of the air conditioning”

Claim 7 is objected to because of the following informalities: Appropriate corrections are required.
In line 1: “an air conditioning system” should read “the air conditioning system”
In line 2: “the current defrosting process” should read “the current defrosting”
In lines 6-7: “a defrosting exit time for the air conditioning system to perform next defrosting” should read “the defrosting exit time for the air conditioning system to perform the next defrosting”

Claim 8 is objected to because of the following informalities: Appropriate corrections are required.
In line 1: “an air conditioning system” should read “the air conditioning system”
In lines 2-3: “the first time” should read “a first time”

Claim 9 is objected to because of the following informalities: Appropriate corrections are required.
In line 1: “an air conditioning system” should read “the air conditioning system”
In line 2: “the first-time” should read “the first time”

Claim 10 is objected to because of the following informalities: in line 1-2, “An air conditioning system, comprising a defrosting control device for an air conditioning system” should read “The defrosting control device for the air conditioning system” Appropriate correction is required.


Claim 11 is objected to because of the following informalities: Appropriate corrections are required.
In line 1: “an air conditioning system” should read “the air conditioning system”
In line 2: “the first time” should read “a first time”

Claim 12 is objected to because of the following informalities: in lines 2-3, “a defrosting control method for an air conditioning system” should read “the defrosting control method for the air conditioning system” Appropriate correction is required.

Claim 13 is objected to because of the following informalities: in lines 2-3, “a defrosting control method for an air conditioning system” should read “the defrosting control method for the air conditioning system” Appropriate correction is required.

Claim 14 is objected to because of the following informalities: in lines 2-3, “a defrosting control method for an air conditioning system” should read “the defrosting control method for the air conditioning system” Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Appropriate corrections are required.
In line 1: “an air conditioning system” should read “the air conditioning system”
In line 2: “the first time” should read “a first time”

Claim 16 is objected to because of the following informalities: in line 1-2, “An air conditioning system, comprising a defrosting control device for an air conditioning system” should read “The defrosting control device for the air conditioning system” Appropriate correction is required.

Claim 17 is objected to because of the following informalities: in line 1-2, “An air conditioning system, comprising a defrosting control device for an air conditioning system” should read “The defrosting control device for the air conditioning system” Appropriate correction is required.

Claim 18 is objected to because of the following informalities: in line 1-2, “An air conditioning system, comprising a defrosting control device for an air conditioning system” should read “The defrosting control device for the air conditioning system” Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 6 is interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Referring to independent claim 6, this claim recites the claim limitation “a first acquiring module”, “a controlling module”, “a second acquiring module”, and “a judging module”.  For purposes of examination, as described in paragraphs [0064] and [0065] of the published specification, “a first acquiring module”, “a controlling module”, “a second acquiring module”, and “a judging module” will be construed as computer executed codes that reside in the computer memory.

Because the referred claim limitations of claim 6 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 7, 11-12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 2 recites the limitation “the defrosting time” in line 5. There is insufficient antecedent basis for this limitation in the claim. For examining purposes, the phrase has been interpreted to mean “a defrosting time”. Appropriate correction is required.
Claims 11-12 are dependent claims of claim 1. The claim 1 is rejected under 35 U.S.C. 112(b), and therefore, claims 11-12 are rejected under 35 U.S.C. 112(b).

Claim 7 recites the limitation “the defrosting time” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. For examining purposes, the phrase has been interpreted to mean “a defrosting time”. Appropriate correction is required.
Claims 15-16 are dependent claims of claim 7. The claim 7 is rejected under 35 U.S.C. 112(b), and therefore, claims 15-16 are rejected under 35 U.S.C. 112(b).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Atterbury (US 5,515,689), hereinafter ‘Atterbury’, in view of Cho et al. (US 2005/0241324 A1), hereinafter ‘Cho’.

Regarding claim 1, Atterbury teaches:
A defrosting control method for an air conditioning system, comprising the following steps: (Atterbury: column 1 lines 6-7 “This invention relates to methods and apparatus for defrosting heat pumps.”; column 3 lines 17-23 “Examination of the length of the defrost and the interval between defrosts in hindsight will show whether a defrost was necessary.  This information cannot be used to change prior performance of the system, but it can be used to adapt the initiation and length of future defrost cycles to the ambient conditions and the operating conditions of the system.) [The heat pump reads on “an air conditioning system”.]
acquiring a defrosting exit time determined in last defrosting when the air conditioning system performs defrosting every time; and (Atterbury: column 3 lines 24-28 “Typically, according to the present invention, examination of the last previous defrost cycle reveals the time between the end of one defrosting and the start of the next one, commonly called the defrost interval (DI), and the actual time required to defrost (ttD).”) [Examining the time between the end of one defrosting and the start of the next one or the defrost interval DI, during which the defrosting has not entered into defrosting operation, reads on “acquiring a defrosting exit time”.]
controlling, according to the defrosting exit time determined in the last defrosting, the air conditioning system to perform current defrosting; (Atterbury: column 3 lines 28-34 “The predicted defrost interval (PDI) to the next defrost cycle is then determined by comparing the ttD with the optimal time to defrost (OttD) as follows: PDI = DI * OttD / ttD * SSA”; column 3 lines 47-50 “The time since defrost (tsD) from termination of the most recent defrost to the current time is compared to the PDI.  When the tsD reaches the PDI, a defrost cycle is [Initiating the defrost cycle reads on “controlling … to perform current defrosting”, and initiating the defrost cycle when the time, since defrost termination time of the most recent defrost, reaches the PDI reads on “according to the defrosting exit time determined in the last defrosting”.]
acquiring an outdoor ambient temperature and an outlet temperature of an outdoor heat exchanger in the current defrosting process of the air conditioning system; (Atterbury: column 6 lines 10-14 “a) either continuously or periodically measure the time interval since the end of the last defrosting tsD, the averages, over time, of liquid line temperature LLT, speed ES of the engine 40 that drives the compressor 22, and outdoor dry bulb 54 temperature ODT”; column 6 lines 28-35, figures 2-3 and 5 “As illustrated in FIGS. 2 and 3, a typical method for carrying out the defrosting, and terminating it at least approximately at the optimal time, comprises the steps d) switch 30 the system to the defrost mode [at a predetermined maximum engine 40 speed pMES, if variable], e) periodically measure the time taken during the defrosting ttD and the liquid line 52 temperature LLT, …”) [Measuring reads on “acquiring”. The outdoor dry bulb 54 temperature ODT, as illustrated in figure 5, reads on “an outdoor ambient temperature”. The liquid line 52 temperature (LLT), as illustrated in figure 5, that is on the outlet side of the outdoor coil 24 (or an outdoor heat exchanger) reads on “an outlet temperature of an outdoor heat exchanger”.]
subjecting the outdoor ambient temperature and the outlet temperature of the outdoor heat exchanger to respective judgments; and (Atterbury: column 6 lines 15-17 “b) when one of the following conditions comes about: i. the difference ODT minus LLT exceeds a predetermined value …”; column 6 lines 41-42 “h) when one of the following conditions comes about: i. LLT is greater than a first predetermined temperature …”) [Analyzing the condition using ODT reads on “subjecting the outdoor ambient temperature” to its judgment, and analyzing the condition using LLT reads on “subjecting … the outlet temperature of the outdoor heat exchanger” to its judgment.]
acquiring and storing a forced defrosting time as a defrosting exit time for the air conditioning system to perform next defrosting, … (Atterbury: column 4 lines 27-35 “This method is not necessarily optimal for the first defrosting after a sudden change in the weather, so the system must limit the defrost interval DI to prevent such occurrences from causing operational problems.  If detected conditions suggest that a defrost is necessary before the PDI has passed, the system will force a defrosting, and at that time the DI will indicate whether the PDI should be increased or decreased to achieve an optimal defrost sequence as described above.”) [Performing the optimal defrost sequence, as described in the specification including storing ttD, and adjusting PDI for the next defrosting using the new times due to the forced defrosting reads on “acquiring and storing a forced defrosting time as a defrosting exit time for the air conditioning system to perform next defrosting”.]
wherein the forced defrosting time is longer than the defrosting time of the air conditioning system for performing the current defrosting. (Atterbury: column 6 lines 38-40 “g) when .DELTA.LLT/.DELTA.t is greater than the previous maximum value and ttD is greater than a predetermined time, store the value of each in place of its preceding value”) [The predetermined time reads on “the defrosting time”, and the ttD being greater than the predetermined time reads on “the forced defrosting time is longer than the defrosting time”.]

Atterbury does not explicitly teach: acquiring and storing a forced defrosting time as a defrosting exit time for the air conditioning system to perform next defrosting, if the outlet temperature of the outdoor heat exchanger is lower than a first preset temperature for a preset time period, and the outdoor ambient temperature is lower than a second preset temperature.
Cho teaches:
acquiring and storing a forced defrosting time as a defrosting exit time for the air conditioning system to perform next defrosting, if the outlet temperature of the outdoor heat exchanger is lower than a first preset temperature for a preset time period, and the outdoor ambient temperature is lower than a second preset temperature. (Cho: [0035], figure 3 “In the present invention, a defrosting method for an air conditioner comprising a compressor, an exterior heat exchanger, an interior heat exchanger, an expander and a four-way valve includes the steps of: initiating a heating when a user selects the heating mode (STEP 1); detecting an outdoor temperature and a pipe temperature of an exterior heat exchanger (STEP 2); establishing a defrosting initiation temperature (.alpha.) on the basis of the detected outdoor temperature and a compression capacity of the compressor (STEP 3); determining whether the detected pipe temperature is lower than the established defrosting initiation temperature (.alpha.), and determining whether a duration of the state that the detected pipe temperature is lower than the established defrosting initiation temperature (.alpha.) is longer than a preset time (.beta.) when it is determined that the detected pipe temperature is lower than the established defrosting initiation temperature (.alpha.), while returning to STEP 2 (namely, the step of detecting the outdoor temperature and the pipe temperature of the exterior heat exchanger) (STEP 4) when it is determined that the detected pipe temperature is the same to or higher than the established defrosting initiation temperature (.alpha.); determining whether the duration of the state.  that the pipe temperature is lower than the established defrosting initiation temperature (.alpha.) is longer than the preset time (.beta.), and initiating a defrosting operation when it is determined that the [Performing defrosting at the time that is not a preset defrosting time due to various conditions reads on “a forced defrosting time”. The established defrosting initiation temperature (.alpha.) reads on “a first preset temperature”, and the preset time (.beta.) reads on “a preset time period”. The outdoor temperature reads on “the outdoor ambient temperature”, and 15.degree.C. that the outdoor temperature is compared to reads on “a second preset temperature”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Atterbury and Cho before them, to modify determining of defrost interval and cycle to incorporate monitoring the pipe temperature of the exterior heat exchanger and the outdoor temperature.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve preventing performing defrosting operation when actual frost deposit is not generated (Cho: [0045] “At this time, the defrosting operation is set to be initiated only in case that the outdoor temperature is 

Regarding claim 2, Atterbury and Cho teach all the features of claim 1.
Atterbury further teaches:
wherein in the current defrosting process of the air conditioning system, if the outlet temperature of the outdoor heat exchanger is higher than or equal to the first preset temperature for the preset time period, or if the outdoor ambient temperature is higher than or equal to the second preset temperature, the defrosting time of the air conditioning system for performing the current defrosting is taken and stored as a defrosting exit time for the air conditioning system to perform next defrosting. (Atterbury: column 6 lines 38-48 “g) when .DELTA.LLT/.DELTA.t is greater than the previous maximum value and ttD is greater than a predetermined time, store the value of each in place of its preceding value, h) when one of the following conditions comes about: i. LLT is greater than a first predetermined temperature, or ii.  LLT has been greater than a second predetermined temperature for at least a predetermined time, or iii.  a predetermined maximum time for defrosting MPDI has elapsed, i) then terminate the defrosting.”; column 3 lines 28-34 “The predicted defrost interval (PDI) to the next defrost cycle is then determined by comparing the ttD with the optimal time to defrost (OttD) as follows: PDI = DI * OttD / ttD * SSA”)”) [The condition when LLT has been greater than a second predetermined temperature for at least a predetermined time reads on “if the outlet temperature of the outdoor heat exchanger is higher than or equal to the first preset temperature for the preset time period”, and the storing of the time value of ttD reads on “the defrosting time … for performing the current defrosting is taken and stored”, and predicting PDI for the next defrost cycle using ttD reads on “to perform next defrosting”.]

Regarding claim 6,
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 7, Atterbury and Cho teach all the features of claim 6.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.



Claims 3-5 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Atterbury, in view of Cho, further in view of Denton (US 2016/0238301 A1), hereinafter ‘Denton’.

Regarding claim 3, Atterbury and Cho teach all the features of claim 1.
Atterbury and Cho do not explicitly teach: wherein when the air conditioning system performs defrosting for the first time, an initial defrosting exit time is acquired, and the air conditioning system is controlled  d to perform the current defrosting according to the initial defrosting exit time.
Denton teaches:
wherein when the air conditioning system performs defrosting for the first time, an initial defrosting exit time is acquired, and the air conditioning system is controlled  d to perform the current defrosting according to the initial defrosting exit time. (Denton: [0036] “In some embodiments, the first defrost procedure may be implemented until the refrigeration coil temperature as measured by the refrigeration coil temperature sensor 206 reaches a predetermined temperature.  However, in other embodiments, the first defrost procedure may be implemented for a predetermined time period of about 4 minutes, about 5 minutes, and/or about 6 minutes.  After the first defrost procedure, the controller 202 may learn and/or select a defrost time of about 4 minutes, about 5 minutes, or about 6 minutes to be used the next defrost procedure as a result a determining the conditions of the outdoor heat exchanger 114.”; [0060] “At least one embodiment is disclosed and variations, combinations, and/or modifications of the embodiment(s) and/or features of the embodiment(s) made by a person having ordinary skill in the art are within the scope of the disclosure.  Alternative embodiments that result from combining, integrating, and/or omitting features of the embodiment(s) are also within the scope of the disclosure.”) [Using or implementing the predetermined time period of about 4, 5 and/or 6 minutes for the very first defrosting reads on “an initial defrosting exit time is acquired”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Atterbury, Cho and Denton before them, to modify determining of defrost interval and cycle based on previous defrosting intervals and cycles to incorporate the first defrost procedure with the first defrost cycle/interval time.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for having the very 

Regarding claim 4, Atterbury, Cho and Denton teach all the features of claims 1 and 3.
Atterbury further teaches:
wherein in the first-time defrosting process of the air conditioning system, if the outlet temperature of the outdoor heat exchanger is higher than or equal to the first preset temperature for the preset time period, or if the outdoor ambient temperature is higher than or equal to the second preset temperature, taking and storing the initial defrosting exit time is taken and stored as the defrosting exit time for the air conditioning system to perform the next defrosting. (Atterbury: column 6 lines 38-48 “g) when .DELTA.LLT/.DELTA.t is greater than the previous maximum value and ttD is greater than a predetermined time, store the value of each in place of its preceding value, h) when one of the following conditions comes about: i. LLT is greater than a first predetermined temperature, or ii.  LLT has been greater than a second predetermined temperature for at least a predetermined time, or iii.  a predetermined maximum time for defrosting MPDI has elapsed, i) then terminate the [The condition when LLT has been greater than a second predetermined temperature for at least a predetermined time reads on “if the outlet temperature of the outdoor heat exchanger is higher than or equal to the first preset temperature for the preset time period”, and the storing of the time value of ttD reads on “the defrosting time … for performing the current defrosting is taken and stored”, and predicting PDI for the next defrost cycle using ttD reads on “to perform next defrosting”. Whether it is the first time defrosting process with the initial defrosting exit time or a second time defrosting process with the first defrosting exit time, the calculation of times for the next defrosting process is performed the same way.]

Regarding claim 5, Atterbury and Cho teach all the features of claim 1.
Atterbury and Cho do not explicitly teach: A non-transitory computer readable storage medium having stored therein a computer program that, when executed by a processor, causes the processor to perform a defrosting control method for an air conditioning system according to claim 1.
Denton teaches:
A non-transitory computer readable storage medium having stored therein a computer program that, when executed by a processor, causes the processor to perform a defrosting control method for an air conditioning system according to claim 1. (Denton: Abstract “Systems and methods are disclosed that include providing a heating, ventilation, and/or air conditioning (HVAC) system with a controller that may adjust the defrost procedure 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Atterbury, Cho and Denton before them, to modify the apparatus that performs a defrost control to incorporate a processor that executes algorithms, instructions, codes, computer programs, and/or scripts stored in memory.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for using a general purpose computer that is readily available (Denton: [0054], figure 9 “Referring now to FIG. 9, a schematic diagram of a general-purpose processor (e.g., electronic controller or computer) system 1300 is shown according to an embodiment of the disclosure.  In some embodiments, 

Regarding claim 8, Atterbury and Cho teach all the features of claim 6.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.

Regarding claim 9, Atterbury, Cho and Denton teach all the features of claims 6 and 8.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.

Regarding claim 10, Atterbury and Cho teach all the features of claim 6.
An air conditioning system, comprising a defrosting control device for an air conditioning system according to claim 6. [The combination of methods, apparatus and systems of Atterbury and Cho, see claim 6 rejection above, reads on “An air conditioning system”.] (Atterbury: column 1 lines 6-7 “This invention relates to methods and apparatus for defrosting heat pumps.”; column 3 lines 17-23 “Examination of the length of the defrost and the interval between defrosts in hindsight will show whether a defrost was necessary.  This information cannot be used to change prior performance of the system, but it can be used to adapt the initiation and length of future defrost cycles to the ambient conditions and the operating conditions of the system.) (Cho: [0002] “The present invention relates to an air conditioner, and particularly, to a defrosting method for an air conditioner using a heat pump.”)

Regarding claim 11, Atterbury and Cho teach all the features of claims 1-2.
Atterbury and Cho do not explicitly teach: wherein when the air conditioning system performs defrosting for the first time, an initial defrosting exit time is acquired, and the air conditioning system is controlled to perform the current defrosting according to the initial defrosting exit time.
Denton teaches:
wherein when the air conditioning system performs defrosting for the first time, an initial defrosting exit time is acquired, and the air conditioning system is controlled to perform the current defrosting according to the initial defrosting exit time. (Denton: [0036] “In some embodiments, the first defrost procedure may be implemented until the refrigeration coil temperature as measured by the refrigeration coil temperature sensor 206 reaches a predetermined temperature.  However, in other embodiments, the first defrost procedure may be implemented for a predetermined time period of about 4 minutes, about 5 minutes, and/or about 6 minutes.  After the first defrost procedure, the controller 202 may learn and/or select a defrost time of about 4 minutes, about 5 minutes, or about 6 minutes to be used the next defrost procedure as a result a determining the conditions of the outdoor heat exchanger 114.”; [0060] “At least one embodiment is disclosed and variations, combinations, and/or modifications of the embodiment(s) and/or features of the embodiment(s) made by a person having ordinary skill in the art are within the scope of the disclosure.  Alternative embodiments that result from combining, integrating, and/or omitting features of the embodiment(s) are also within the scope of the disclosure.”) [Using or implementing the predetermined time period reads on “an initial defrosting exit time is acquired”.]

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for having the very first defrosting take place, at which point, there are no previous defrosting related time information (Denton: [0036] “In some embodiments, the first defrost procedure may be implemented until the refrigeration coil temperature as measured by the refrigeration coil temperature sensor 206 reaches a predetermined temperature.  However, in other embodiments, the first defrost procedure may be implemented for a predetermined time period of about 4 minutes, about 5 minutes, and/or about 6 minutes.  After the first defrost procedure, the controller 202 may learn and/or select a defrost time of about 4 minutes, about 5 minutes, or about 6 minutes to be used the next defrost procedure as a result a determining the conditions of the outdoor heat exchanger 114.”).

Regarding claim 12, Atterbury and Cho teach all the features of claims 1-2.
Atterbury and Cho do not explicitly teach: A non-transitory computer readable storage medium having stored therein a computer program that, when executed by a processor, causes the processor to perform a defrosting control method for an air conditioning system according to claim 2.
Denton teaches:
A non-transitory computer readable storage medium having stored therein a computer program that, when executed by a processor, causes the processor to perform a defrosting control method for an air conditioning system according to claim 2. (Denton: Abstract “Systems and methods are disclosed that include providing a heating, ventilation, and/or air conditioning (HVAC) system with a controller that may adjust the defrost procedure algorithm …”; [0054], figure 9 “Referring now to FIG. 9, a schematic diagram of a general-purpose processor (e.g., electronic controller or computer) system 1300 is shown according to an embodiment of the disclosure.  In some embodiments, processing system 1300 may be system controller 106, outdoor controller 126, and/or controller 202 and be suitable for implementing one or more embodiments disclosed herein.”; [0055] “The processor 1310 generally executes algorithms, instructions, codes, computer programs, and/or scripts that it might access from the network connectivity devices 1320, RAM 1330, ROM 1340, or secondary storage 1350 (which might include various disk-based systems such as hard disk, floppy disk, optical disk, or other drive).  While only one processor 1310 is shown, processor system 1300 may comprise multiple processors 1310.  Thus, while instructions may be discussed as being executed by a processor 1310, the instructions may be executed simultaneously, serially, or otherwise by one or multiple processors 1310.  The processor 1310 may be implemented as one or more CPU chips.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Atterbury, Cho and Denton before them, to modify the apparatus that performs a defrost control to incorporate a processor that executes algorithms, instructions, codes, computer programs, and/or scripts stored in memory.


Regarding claim 13, Atterbury, Cho and Denton teach all the features of claims 1 and 3.
Denton further teaches:
A non-transitory computer readable storage medium having stored therein a computer program that, when executed by a processor, causes the processor to perform a defrosting control method for an air conditioning system according to claim 3. (Denton: Abstract “Systems and methods are disclosed that include providing a heating, ventilation, and/or air conditioning (HVAC) system with a controller that may adjust the defrost procedure algorithm …”; [0054], figure 9 “Referring now to FIG. 9, a schematic diagram of a general-purpose processor (e.g., electronic controller or computer) system 1300 is shown according to an embodiment of the disclosure.  In some embodiments, processing system 1300 may be system controller 106, outdoor controller 126, and/or controller 202 and be suitable for implementing one or more embodiments disclosed herein.”; [0055] “The processor 1310 generally executes algorithms, instructions, codes, computer programs, and/or scripts that it might access from the network connectivity devices 1320, RAM 1330, ROM 1340, or secondary storage 1350 (which might include various disk-based systems such as hard disk, floppy disk, optical disk, or other 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Atterbury, Cho and Denton before them, to modify the apparatus that performs a defrost control to incorporate a processor that executes algorithms, instructions, codes, computer programs, and/or scripts stored in memory.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for using a general purpose computer that is readily available (Denton: [0054], figure 9 “Referring now to FIG. 9, a schematic diagram of a general-purpose processor (e.g., electronic controller or computer) system 1300 is shown according to an embodiment of the disclosure.  In some embodiments, processing system 1300 may be system controller 106, outdoor controller 126, and/or controller 202 and be suitable for implementing one or more embodiments disclosed herein.”).

Regarding claim 14, Atterbury, Cho and Denton teach all the features of claims 1 and 3-4.
Denton further teaches:
A non-transitory computer readable storage medium having stored therein a computer program that, when executed by a processor, causes the processor to perform a defrosting control method for an air conditioning system according to claim 4. (Denton: 
The motivation to combine Atterbury, Cho and Denton, which teach the features of the present claim, as submitted in claim 13, is incorporated herein. 

Regarding claim 15, Atterbury and Cho teach all the features of claims 6-7.
The claim recites similar limitations as corresponding claim 11 and is rejected using the same teachings and rationale.

Regarding claim 16, Atterbury and Cho teach all the features of claims 6-7.
An air conditioning system, comprising a defrosting control device for an air conditioning system according to claim 7. [The combination of methods, apparatus and systems of Atterbury and Cho, see claim 7 rejection above, reads on “An air conditioning system”.] (Atterbury: column 1 lines 6-7 “This invention relates to methods and apparatus for defrosting heat pumps.”; column 3 lines 17-23 “Examination of the length of the defrost and the interval between defrosts in hindsight will show whether a defrost was necessary.  This information cannot be used to change prior performance of the system, but it can be used to adapt the initiation and length of future defrost cycles to the ambient conditions and the operating conditions of the system.) (Cho: [0002] “The present invention relates to an air conditioner, and particularly, to a defrosting method for an air conditioner using a heat pump.”)

Regarding claim 17, Atterbury, Cho and Denton teach all the features of claims 6 and 8.
An air conditioning system, comprising a defrosting control device for an air conditioning system according to claim 8. [The combination of methods, apparatus and systems of Atterbury, Cho and Denton, see claim 8 rejection above, reads on “An air conditioning system”.] (Atterbury: column 1 lines 6-7 “This invention relates to methods and apparatus for defrosting heat pumps.”; column 3 lines 17-23 “Examination of the length of the defrost and the interval between defrosts in hindsight will show whether a defrost was necessary.  This information cannot be used to change prior performance of the system, but it can be used to adapt the initiation and length of future defrost cycles to the ambient conditions and the operating conditions of the system.) (Cho: [0002] “The present invention relates to an air conditioner, and particularly, to a defrosting method for an air conditioner using a heat pump.”) (Denton: Abstract “Systems and methods are disclosed that include providing a heating, 

Regarding claim 18, Atterbury, Cho and Denton teach all the features of claims 6 and 8-9.
An air conditioning system, comprising a defrosting control device for an air conditioning system according to claim 9. [The combination of methods, apparatus and systems of Atterbury, Cho and Denton, see claim 9 rejection above, reads on “An air conditioning system”.] (Atterbury: column 1 lines 6-7 “This invention relates to methods and apparatus for defrosting heat pumps.”; column 3 lines 17-23 “Examination of the length of the defrost and the interval between defrosts in hindsight will show whether a defrost was necessary.  This information cannot be used to change prior performance of the system, but it can be used to adapt the initiation and length of future defrost cycles to the ambient conditions and the operating conditions of the system.) (Cho: [0002] “The present invention relates to an air conditioner, and particularly, to a defrosting method for an air conditioner using a heat pump.”)



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W CHOI/Examiner, Art Unit 2116